Citation Nr: 1826803	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  15-10 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Service connection for a bilateral upper extremity disability, including as secondary to the service-connected disability of diabetes mellitus.

2.  Service connection for a bilateral lower extremity disability, including as secondary to the service-connected disability of diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction has since been transferred to the St. Louis, Missouri RO.  

Jurisdiction of the matter was subsequently transferred to the RO in St. Louis, Missouri.

In April 2018, the Veteran was afforded a personal hearing before the undersigned.  


FINDINGS OF FACT

Diabetic neuropathy of the bilateral upper and lower extremities is caused by service-connected diabetes mellitus.


CONCLUSION OF LAW

1.  The criteria for service connection for diabetic neuropathy of the bilateral upper extremities have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for diabetic neuropathy of the bilateral lower extremities have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran argues that service connection is warranted for diabetic neuropathy of the upper and lower extremities as secondary to his diabetes mellitus.  The Veteran is currently service-connected for diabetes mellitus.  

The Veteran was afforded a VA examination in August 2013 for diabetes.  At the time, the examiner indicated that the Veteran had diabetic peripheral neuropathy as a recognized complication of diabetes mellitus.  In a September 2013 statement, however, the VA examiner stated that the Veteran did not have diabetic neuropathy, but instead had neuropathy that was radicular in nature caused by his cervical and lumbar spine conditions.  

During private treatment in January 2016, the Veteran's private physician noted that light touch and monofilament testing was perceived in the finger tips and in the toes; however, he reported that it felt dull.  The physician then noted that the Veteran will be referred to neurology for their assessment of progressive neuropathy now in the fingers.  VA treatment in December 2017 also noted that the Veteran had diabetes mellitus with associated neuropathy.  In a March 2018 letter from the Veteran's treating physician, the Veteran was noted to have neuropathy related to his diabetes mellitus.  

Given the evidence set forth above, service connection for the Veteran's bilateral upper and lower neuropathy is warranted.  Although the VA examiner stated that the Veteran's neuropathy was not due to diabetes, but caused by his cervical and lumbar spine disabilities, the examiner failed to provide a basis for this finding.  Therefore, the September 2013 VA opinion is not found to be probative.  On the other hand, the Veteran has been found to have neuropathy associated with diabetes mellitus by his private treating physician and during VA treatment.  As the Veteran is service-connected for diabetes mellitus and in light of the foregoing medical evidence, service connection for diabetic neuropathy of the upper and lower extremities is warranted on a secondary basis.


ORDER

Service connection for neuropathy of the bilateral upper extremities is granted.

Service connection for neuropathy of the bilateral lower extremities is granted.



____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


